Notice of Pre-AIA  or AIA  Status
The present` application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application filed 12/11/2019. Claims 1, 8, and 14 are independent claims.  Claims 1-20 have been examined and are pending. This Action is made non-FINAL. 

Drawings
The drawings were received on 12/11/2019.  These drawings are reviewed and accepted by the Examiner.

Claim Objections
Claims 8-13 are objected to because of the following informalities:
Regarding claims 8-13; claims 8-13 recites the phrases “computer-readable storage medium”. For better clarity and be consistency with the specification (See the paragraph 0094 of the original specification), it is suggested that the claims be further amended as “non-transitory computer-readable storage medium”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miu et al. (“Miu,” US 2016/0127408, published May 5, 2016) Cohen et al. (“Cohen,” US 2012/0109941, published May 3, 2012), further in view of Chu et al. (“Chu,” US 2011/0197266, published Aug. 11, 2011).
Regarding claim 1, Miu teaches a website verification system comprising: 
a processor (Miu: par. 0068); and 
a memory (Miu: par. 0068) having computer-executable instructions stored thereon that, when executed by the processor, cause the processor to perform operations comprising 
receiving, from a web server that hosts a website, a query for a set of website authentication credentials to be used to verify that the website is trustworthy (Miu: fig. 1, pars. 0029, 0035, par. 0078, the cloud is formed by a networks of web servers that comprises a plurality of computing devices; figs. 1, 4, par. 0057, User 120 requests a scan by clicking on “request scan” [i.e. query] button associated  with the cloud is formed by a networks web servers..), 
generating the set of website authentication credentials (Miu: figs. 1, 4; par. 0078,  the cloud is formed by a networks of web servers; par. 0059, The scanning of the website is verified by the system 200 at block 440. The system 200 can show results of the scanning based on the vulnerabilities, by percentages of popularity, and/or Google page ranking The system 200 can show result. After verification of the website, the system 200 provide “show result” [i.e. the set of website authentication credentials]...), 
providing the set of website authentication credentials to the web server (Miu: figs. 1, 4, par. 0078,  the cloud is formed by a networks of web servers;   par. 0059, The scanning of the website is verified by the system 200 at block 440. The system 200 can show results of the scanning based on the vulnerabilities, by percentages of popularity, and/or Google page ranking The system 200 can show result. After verification of the website, the system 200 provide “show result” [i.e. the set of website authentication credentials]..), wherein the web server provides the set of website authentication credentials to a web browser user device for presentation to a user (Miu: figs. 1, 4,  par. 0035,  a user 120,  a user device 130 [i.e. web browser device] associated with the user 120; par. 0059,  … After verification of the website, the system 200 provide “show result” [i.e. the set of website authentication credentials]..), and 
Miu discloses web server provides the set of website authentication credentials to a web browser user device for presentation to a user but does not explicitly disclose to “web browser device for presentation to a user via a web browser application executing on the web browser device.
However, in an analogous art, Cohen discloses web browser device for presentation to a user via a web browser application executing on the web browser device (Cohen: par. 0038, if the query is from a user operating a web browser on a device, the system sends the search results [i.e. website authentication results] in a web page to the device for presentation in the web browser [i.e. web browser application]. The search results include enriched search results for any resource having responsive enrichment information. The enriched search results include the responsive enrichment information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen with the method and system of Miu to include “web browser device for presentation to a user via a web browser application”. One would have been motivated to provide the enrichment information according to a data model (Cohen: par. 0004).
Miu discloses providing the set of website authentication credentials to a verifier device but does not explicitly disclose wherein the verifier device presents the set of website authentication credentials to the user via a verifier application executing on the verifier device.
However, in an analogous art, Chu discloses “wherein the verifier device presents the set of website authentication credentials to the user via a verifier application executing on the verifier device.” (Chu: fig. 4, par. 0086, a user 10 enters his or her user ID and clicks on a `Check Web Site` button in the login page displayed on his or her PC 12 by the web site server 20, uses the web site verifier application on the user's device 14 to generate a random challenge code, and enters it into a text box labeled `Please Enter Challenge` on the login page.. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu with the (Chu: par. 0009).
Regarding claim 8, claim 8 is directed to a computer-readable storage medium having computer-executable instructions stored thereon that, when executed by a processor of a website verification system associated with the method claimed in claim 1; claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is directed to a method associated with the method claimed in claim 1; claim 14 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miu et al. (“Miu,” US 2016/0127408, published May 5, 2016) Cohen et al. (“Cohen,” US 2012/0109941, published May 3, 2012), further in view of Chu et al. (“Chu,” US 2011/0197266, published Aug. 11, 2011), and Satyanarayana et al. (“Satyanarayana,” US 2017/0039612, published Feb. 9, 2017).
Regarding claim 2, the combination of Miu, Cohen, and Chu teaches the web site verification system of claim 1.  Miu discloses receiving, from a web server that hosts a website, a query  but does not explicitly disclose, wherein the operations further comprise: 
. and 
registering the website for a website verification service.
However, in an analogous art, Satyanarayana teaches receiving, from the web server, a request to register the website (Satyanarayana; fig. 2, pars. 0068-0069, the website 36 (via web server 35) transmits a request to register their details (e.g. URL, IP address/address range, business/organisation name and/or contact details, logo, company number, tax registration number) in the verification register 32, through the trusted server 37), and 
registering the website for a website verification service (Satyanarayana: par. 0070, If the website 36 is deemed to be legitimate (e.g. because the trusted server 37 has found corresponding details on a company register), details of the website 36 are stored in the verification register (i.e. database 32) and a unique registration code is transmitted to the website 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Satyanarayana with the method and system of Miu, Cohen, and Chu to include “receiving, from the web server, a request to register the website, and registering the website for a website verification service “. One would have been motivated to allow an online entity to verify for internet users without the users requiring to register with the website (Satyanarayana: pars. 0003-0005).
Regarding claim 9
Regarding claim 15, claim 15 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Claims 3, 5, 10, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miu et al. (“Miu,” US 2016/0127408, published May 5, 2016) Cohen et al. (“Cohen,” US 2012/0109941, published May 3, 2012), further in view of Chu et al. (“Chu,” US 2011/0197266, published Aug. 11, 2011), and further in view of Channakeshava et al. (“Channakeshava” US 8,225,383, published Jul. 17, 2012).
Regarding claim 3, the combination Miu, Cohen, and Chu teaches the website verification system of claim 1.  Miu discloses the set of authentication credentials but does not explicitly disclose comprising an image. 
However, in an analogous art, Channakeshava discloses the set of authentication credentials comprises an image (Channakeshava: Col. 4, lines 39-44 the activation credential corresponds to a code, an image, and/or a file…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Channakeshava with the method and system of Miu, Cohen, and Chu to include “the set of authentication credentials comprises an image.” One would have been motivated to enable an activation server to allow for user-initiated activation of the online account, thus allowing the online account to be created and activated with better reliability and security (Channakeshava: Col. 3, lines 63-67).
Regarding claim 5, the combination of Miu, Cohen, and Chu teaches the website verification system of claim 1. Miu discloses the set of authentication credentials but does not explicitly disclose comprising a code and an image. 
However, in an analogous art, Burg teaches the set of authentication credentials comprises a code and an image (Channakeshava: Col. 4, lines 39-44 the activation credential corresponds to a code, an image, and/or a file…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Channakeshava with the method and system of Miu, Cohen, and Chu to include “the set of authentication credentials comprises a code and an image.” One would have been motivated to enable an activation server to allow for user-initiated activation of the online account, thus allowing the online account to be created and activated with better reliability and security (Channakeshava: Col. 3, lines 63-67).
Regarding claim 10, claim 10 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 16, claim 16 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 18.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miu et al. (“Miu,” US 2016/0127408, published May 5, 2016) Cohen et al. (“Cohen,” US 2012/0109941, published May 3, 2012), further in view of Chu et al. (“Chu,” US 2011/0197266, published Aug. 11, 2011), and further in view of Channakeshava et al. (“Channakeshava” US 8,225,383, published Jul. 17, 2012), and  Burg et al. (“Burg,” US 2021/0004995, filed Dec. 13, 2018).
Regarding claim 4, the combination of Miu, Cohen, Chu, and Channakeshava teaches the website verification system of claim 2.  Channakeshava discloses the set of authentication credentials comprises an image but does not explicitly disclose wherein the image forms part of a temporal sequence; and wherein the temporal sequence comprises a plurality of images that demonstrate a change over time. 
However, in an analogous art, Burg teaches wherein the image forms part of a temporal sequence; and wherein the temporal sequence comprises a plurality of images that demonstrate a change over time (Burg: par. 0116, The video captures a temporal sequence of images of the reagent test pads changing color over time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burg with the method and system of Miu, Cohen, Chu, and Channakeshava to include “the temporal sequence comprises a plurality of images that demonstrate a change over time”. One would have been motivated to automatically correct for color differences to improve the accuracy of the color comparison process and ultimately the prediction of analyte concentration in a biological sample (Burg: par. 0111).
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miu et al. (“Miu,” US 2016/0127408, published May 5, 2016) Cohen et al. (“Cohen,” US 2012/0109941, published May 3, 2012), further in view of Chu et al. (“Chu,” US 2011/0197266, published Aug. 11, 2011), and Channakeshava et al. (“Channakeshava” US 8,225,383, published Jul. 17, 2012), and Chang (“Chang,” US 6,532,541, published Mar. 11, 2003).
Regarding claim 6, the combination of Miu, Cohen, and Chu further teaches Channakeshava the website verification system of claim 5, wherein providing the set of website authentication credentials to the verifier device comprises providing the code and the image to the verifier device (Cohen: par. 0038, if the query is from a user operating a web browser on a device, the system sends the search results [i.e. website authentication results] in a web page to the device for presentation in the web browser [i.e. web browser application]; Channakeshava: Col. 4, lines 39-44 the activation credential corresponds to a code, an image, and/or a file…); wherein the verifier device presents the code and the image to the user via the verifier application executing on the verifier device (Chu: fig. 4, par. 0086, a user 10 enters his or her user ID and clicks on a `Check Web Site` button in the login page displayed on his or her PC 12 by the web site server 20, uses the web site verifier application on the user's device 14 to generate a random challenge code, and enters it into a text box labeled `Please Enter Challenge` on the login page; Channakeshava: Col. 4, lines 39-44 the activation credential corresponds to a code, an image, and/or a file…), wherein the web browser device presents to the user via the web browser application executing on the web browser device the image input of the code presented on the verifier device matching the code received from a website verification (Channakeshava: Col. 4, lines 39-44 the activation credential corresponds to a code, an image, and/or a file…; Chu: fig. 4, pars. 0083, 0086, uses the web site verifier application on the user's device 14 to generate a random challenge code, and enters it into a text box labeled `Please Enter Challenge` on the login page. The user 10 clicks on a `Submit Challenge` button and receives a response on the login page displayed on his or her PC 12 using an anti-scraping technique. The user 10 compares the response displayed on the login page displayed on his or her PC 12 by the web site server 20 with the response generated by web site verifier application in his device 14. If they match, the user 10 is assured that the web site 20 is authentic, and the user can proceed to perform his or her normal OTP login) but does not explicitly disclose “presents to the user via the web browser application executing on the web browser device the image only in response to input of the code presented on the verifier device matching the code.”
However, in an analogous art, Chang disclose “presents to the user via the web browser application executing on the web browser device the image only in response to input of the code presented on the verifier device matching the code” (Chang: Col. lines 1-12, If the codes match, the present image is considered authentic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang with the method and system of Miu, Cohen, Chu, and Channakeshava to include “presents to the user via the web browser application executing on the web browser device the image only in response to input of the code presented on the verifier device matching the code”. One would have been motivated to provide robust image authentication methods and (Chang: Col. 1, lines 2-5).
Regarding claim 13, claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 19, claim 19 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miu et al. (“Miu,” US 2016/0127408, published May 5, 2016) Cohen et al. (“Cohen,” US 2012/0109941, published May 3, 2012), further in view of Chu et al. (“Chu,” US 2011/0197266, published Aug. 11, 2011), and Penet et al. (“Penet,” US 2007/0162963, published Jul. 12, 2007).
Regarding claim 7, the combination of Miu, Cohen, and Chu teaches the website verification system of claim 1.  Miu discloses generating the set of website authentication credentials but does not explicitly randomly generating the set of website authentication credentials.
However, in an analogous art, Penet discloses randomly generating the set of website authentication credentials (Pent: par. 0026, generating random credentials for the other devices. The login server, preferably periodically, replaces the credentials currently associated with the user for one of the two or more devices by the randomly generated credentials).
(Penet: pars. 0009-0010).
Regarding claim 20, claim 20 is similar in scope to claim 7, and is therefore rejected under similar rationale
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miu et al. (“Miu,” US 2016/0127408, published May 5, 2016) Cohen et al. (“Cohen,” US 2012/0109941, published May 3, 2012), further in view of Chu et al. (“Chu,” US 2011/0197266, published Aug. 11, 2011), and Channakeshava et al. (“Channakeshava” US 8,225,383, published Jul. 17, 2012), and  Burg et al. (“Burg,” US 2021/0004995, filed Dec. 13, 2018).
Regarding claim 11, the combination of Miu, Cohen, Chu, and Channakeshava teaches the computer-readable storage medium of claim 10.  Channakeshava discloses the set of authentication credentials comprises an image but does not explicitly disclose 
However, in an analogous art, Burg teaches wherein the image forms part of a temporal sequence; and wherein the temporal sequence comprises a plurality of images that demonstrate a change over time (Burg: par. 0116, The video captures a temporal sequence of images of the reagent test pads changing color over time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burg with the method and system of Miu, Cohen, Chu, and Channakeshava to include “the temporal sequence comprises a plurality of images that demonstrate a change over time”. One would have been motivated to automatically correct for color differences to improve the accuracy of the color comparison process and ultimately the prediction of analyte concentration in a biological sample (Burg: par. 0111).
Regarding claim 17, claim 17 is similar in scope to claim 11, and is therefore rejected under similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

February 10th, 2022 

/JAHANGIR KABIR/Primary Examiner, Art Unit 2439